535 U.S. 1016
SCHEIDLER ET AL.v.NATIONAL ORGANIZATION FOR WOMEN, INC., ET AL.; andOPERATION RESCUEv.NATIONAL ORGANIZATION FOR WOMEN, INC., ET AL.
No. 01-1118.
No. 01-1119.
Supreme Court of the United States.
April 22, 2002.

1
C. A. 7th Cir. Motions of People for Ethical Treatment of Animals, Inc., Seamless Garment Network et al., and Life Legal Defense Foundation for leave to file briefs as amici curiae granted. Certiorari granted limited to Questions 1 and 2 presented by the petition in No. 01-1118, cases consolidated, and a total of one hour allotted for oral argument. Reported below: 267 F. 3d 687.